DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and presented for examination.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “crosslinking agent ranges to said functional groups in the crosslinking agent ranges from” should correctly be “crosslinking agent to said functional groups in the crosslinking agent ranges from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the initial complex viscosity".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of an initial complex viscosity. Additionally, it is unclear at which point in time a complex viscosity would be considered an initial complex viscosity. For example, is an initial complex viscosity measured before application to the surface or directly after application to a surface? Importantly the manner of coating can affect the viscosity of a composition, such that a viscosity before coating may be different than a viscosity after coating. Therefore, absent an indication of what the initial complex viscosity represents and when the complex viscosity is measured, it is impossible to determine what applicant intends to claim with the language “the initial complex viscosity”. Therefore, claim 1 is indefinite. Claims 2-20 depend from claim 1 and are indefinite for the same reasons. For examination purposes, this limitation has not been given patentable weight. With respect to claim 14, if a composition in the prior art is disclosed as having a viscosity of at least 150 cP it will be interpreted as reading upon having an initial complex viscosity of at least 150 cP until the language is clarified.
Claim 1 also recites that the composition does not drop below the initial complex viscosity during flash off and curing. It is unclear what is meant by this language. What is meant by the composition does not drop below a certain value? Claims 2-20 depend from claim 1 and are indefinite for the same reasons. Perhaps applicant intends to claim that a complex viscosity of the composition measured at any point during flash off and curing does not have a value less than the initial complex viscosity. As noted above, the limitation regarding complex viscosity is not being given patentable weight until it is clarified.
Claim 10 recites the limitation "the ratio of functional groups in the binder capable of reacting with the functional groups of the crosslinking agent".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation that the binder or the crosslinking agents have these types of functional groups. Therefore, claim 10 is indefinite.
Claim 11 recites “an additional polymeric polyol”. However, there is no recitation of a first polymeric polyol. Therefore, it is unclear how many polyols and what types of polyols are intended to be required by claim 11. Thus, claim 11 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3, 5, 7-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saliya et al. (U.S. PGPUB No. 2015/0056375).

Initially, it is noted that the language regarding the initial complex viscosity has not been given patentable weight. Additionally, the preamble recites an intended use of the composition, namely that it is thermally curable. It is noted that if a composition is capable of performing the intended use it will meet the limitations of the claim. In this case, Saliya teaches that the composition is ambient curable. However, the Examiner notes that Saliya’s composition could alternatively be thermally cured to speed up the curing of the composition, even though Saliya does not recite that heating is necessary. Any ambient curable composition would inherently be capable of also being thermally curable. Therefore, Saliya’s composition can be considered a thermally curable composition.

Regarding claims 1-3, 5, 7-10 and 13, Saliya teaches a thermally curable composition (abstract) that is a two-component composition (0019) comprising: an acrylic polyol binder (0031) in an amount of 20-70% by weight (0028); a urea-type sag control agent (abstract); a solvent (0056); and a polyisocyanate crosslinking agent (0041). Saliya teaches the acrylic polyol crosslinkable resin in one component and the crosslinking agent present in the second component of the two-component composition and the sag control agent present in either or both components (0046). Saliya teaches the compositions not comprising either a silica-based rheology control agent and melamine-based components (see 0083, Table 1 and throughout the disclosure). Finally, Saliya teaches the ratio of OH groups in the acrylic polyol binder to the isocyanate groups of the crosslinking agent in the range of 1:1.1 to 1:0.9 (0028). Saliya teaches all the critical limitations of claims 1-3, 5, 7-10 and 13; therefore, Saliya anticipates the claims.

3.	Claim(s) 1, 4, 5, 7-9, 13-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlianuk et al. (U.S. PGPUB No. 2016/0017158).

I.	Initially, it is noted that the language regarding the initial complex viscosity has not been given patentable weight.
	Regarding claims 1, 4, 5, 7-9, 13 and 14, Uhlianuk teaches a thermally curable (0034) composition comprising: a binder (0032); a urea-based crystalline sag control agent (abstract); and a crosslinking agent, such as a polyisocyanate (0031). Uhlianuk also teaches that the composition may be present as a two-component composition with the binder polymer and sag control agent in one component and the crosslinking agent in the second component (0033).  Uhlianuk teaches the composition having an initial viscosity greater than 150 cP (see Figure 3) and that melamine-based components and silica-based rheology control agents are not necessary to be present (see throughout and Tables 2 and 3). Uhlianuk teaches all the critical limitations of claims 1, 4, 5, 7-9, 13 and 14; therefore, Uhlianuk anticipates the claims.

II.	Regarding claims 15, 16, and 19, Uhlianuk teaches application of the above composition to a substrate by spraying to form a layer (0035) and then thermal curing (0034) which provides a substrate comprising a cured coating (0034), wherein the substrate may be a vehicle (0034). Uhlianuk teaches all the critical limitations of claims 15, 16 and 19; therefore, Uhlianuk anticipates the claims.

4.	Claim(s) 1-3, 7, 9, 11, 13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkhuis et al. (U.S. Pat No. 7576151).

I.	Initially, it is noted that the language regarding the initial complex viscosity has not been given patentable weight.
	Regarding claims 1-3, 7, 9, 11 and 13, Brinkhuis teaches a thermally curable composition (column 10, lines 1-4) comprising: an acrylic polyol binder in an amount of 45.7% (Example 1, Table 1, Setalux 1767 VV-65); an additional polyester polyol (Setal 166 SS-80, Example 1, Table 1); alanine butyl ester/HDI as a sag control agent (abstract and Example 1, Table 1); and polyisocyanate crosslinkers (Example 1, Table 1, Tolonate and Vestanat). Brinkhuis additionally discloses that the coatings do not include silica-based rheology control agents or melamine-based components (Example 1, Table 1). Brinkhuis teaches all the critical limitations of claims 1-3, 7, 9, 11 and 13; therefore, Brinkhuis anticipates the claims.

II.	Regarding claims 15, 16, 18 and 19, Brinkhuis additionally teaches spray applying the above composition to a substrate to form a coating and thermally curing the coating to form a dried, cured coating on a substrate having a thickness of 40 microns, wherein the coating is a clear coating (column 9, line 66-column 10, line 6). Brinkhuis teaches all the critical limitations of claims 15, 16, 18 and 19; therefore, Brinkhuis anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 6, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saliya.

I.	Regarding claims 6 and 12, Saliya teaches all the limitations of claim 1, but fails to teach the specific amounts of sag control agent or solvent. However, Saliya does teach the sag control agent present in an amount of 2-50 wt% (0045) and solvent present in an amount of 20-80% (0056). Furthermore, overlapping ranges are prima facie evidence of obviousness.

II.	Regarding claim 14, Saliya teaches all the limitations of claim 1, but fails to teach the viscosity. However, Saliya does teach that the viscosity of the composition is a result-effective variable that will affect the sagging of the composition (0004) and this can be adjusted with solvent content (0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

6.	Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlianuk.

	Regarding claims 6 and 18, Uhlianuk teaches all the limitations of claims 1 and 15, but fails to teach the specific amounts of sag control agent or coating film thickness. However, Uhlianuk does teach the sag control agent present in an amount of 1-5% (0032) and the coating film thickness in a range of 15-914 microns (0035). Furthermore, overlapping ranges are prima facie evidence of obviousness.

7.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkhuis in view Donnelly et al. (U.S. Pat. No. 5965272).

	Regarding claim 17, Brinkhuis teaches all the limitations of claim 15 (see above) including the composition forming a clear coat on a substrate and being thermally cured (see above). Brinkhuis fails to explicitly teach maintaining the surface at a temperature, then heating as claimed in claim 17. However, Donnelly teaches that it is conventional to cure clear coatings based on acrylic polyols (Examples 10 and 11, column 16) which may additionally include sag control agents (Examples 10 and 11, column 16) by a process comprising flashing for 10 minutes at approximately 24 °C followed directly by heating at approximately 140 °C for 25 minutes (column 14, lines 21-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brinkhuis’ curing protocol by using a flash dry followed by thermal curing step as disclosed by Donnelly. One would have been motivated to make this modification as one could have readily substituted a conventional flash followed by thermal cure for clear coats for the more generic cure conditions disclosed by Brinkhuis with a reasonable expectation of success (an additional step of flashing would not be expected to materially change the resultant cured composition), and the predictable result of providing a cured clear coat.

8.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkhuis in view Uhlianuk.

	Regarding claim 20, Brinkhuis teaches all the limitations of claim 19 (see above) including the composition forming a clear coat on a substrate. Brinkhuis fails to explicitly teach application to a vehicle as a substrate. However, the Examiner takes Official Notice that it is well known in the art to apply clear coats to vehicles in a base coat/clear coat manner. Additionally, Uhlianuk teaches application of similar sag control coating compositions to vehicles as substrates (0034). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brinkhuis’ coated substrate by having the substrate be a vehicle with Brinkhuis’ clear coat. One would have been motivated to make this modification to form optimal sag free coatings on vehicles.

Conclusion
	Claims 1-20 are pending.
	Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 16, 2022Primary Examiner, Art Unit 1717